Case 4:21-mj-00052-CAN
       Case 1:21-cr-00032-DLF
                         Document
                              Document
                                  2 Filed
                                        4 01/28/21
                                           Filed 01/27/21
                                                     Page 1Page
                                                            of 2 PageID
                                                                 1 of 2 #: 18
Case 4:21-mj-00052-CAN
       Case 1:21-cr-00032-DLF
                         Document
                              Document
                                  2 Filed
                                        4 01/28/21
                                           Filed 01/27/21
                                                     Page 2Page
                                                            of 2 PageID
                                                                 2 of 2 #: 19
